Exhibit 99.1 Mortgage Rates(1) Mortgage Rate (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 5.375 1 $ 566,400.00 0.14 % 566,400.00 360 766 80.00 5.500 14 8,035,792.39 1.93 573,985.17 360 746 75.68 5.625 15 10,022,217.33 2.40 668,147.82 360 752 70.65 5.750 30 16,892,223.93 4.05 563,074.13 360 751 72.31 5.875 109 67,736,626.98 16.24 621,436.94 359 747 72.39 5.880 1 563,090.49 0.14 563,090.49 359 728 94.56 5.999 1 474,730.52 0.11 474,730.52 357 742 80.00 6.000 209 129,923,006.62 31.16 621,641.18 360 755 72.17 6.125 262 165,577,363.66 39.71 631,974.67 359 752 70.12 6.210 2 982,700.00 0.24 491,350.00 360 707 84.36 6.250 20 15,247,534.00 3.66 762,376.70 360 767 65.91 6.280 1 540,000.00 0.13 540,000.00 360 690 90.00 6.625 1 434,000.00 0.10 434,000.00 360 660 70.00 Total 666 $ 416,995,685.92 100.00 % (1) The lender acquired mortgage insurance Mortgage Loans are shown in the preceding table at the mortgage rates net of interest premium charge by the related lenders.As of the Cut-off Date, the weighted average mortgage rate of the Mortgage Loans (net of such premiums) was approximately 6.010% per annum.Without the adjustment, the weighted average on the Mortgage Loans was approximately 6.012% per annum. Current Mortgage Loan Principal Balances(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 400,000.01 – 450,000.00 59 $ 25,826,635.06 6.19 % 437,739.58 6.008 360 743 73.91 450,000.01 – 500,000.00 163 78,158,284.14 18.74 479,498.68 6.004 360 751 71.27 500,000.01 – 550,000.00 102 54,000,674.16 12.95 529,418.37 6.047 359 748 70.68 550,000.01 – 600,000.00 88 50,824,271.74 12.19 577,548.54 5.990 360 751 72.78 600,000.01 – 650,000.00 79 49,680,001.46 11.91 628,860.78 5.989 359 757 69.68 650,000.01 – 700,000.00 21 14,293,504.16 3.43 680,643.06 5.983 360 749 69.33 700,000.01 – 750,000.00 33 23,900,829.28 5.73 724,267.55 5.969 360 743 74.05 750,000.01 – 1,000,000.00 91 79,046,879.13 18.96 868,647.02 6.017 360 756 70.76 1,000,000.01 – 1,500,000.00 24 29,333,185.61 7.03 1,222,216.07 6.051 360 760 68.41 1,500,000.01 – 2,000,000.00 4 7,376,421.18 1.77 1,844,105.30 6.091 359 761 78.53 Above 2,000,000.00 2 4,555,000.00 1.09 2,277,500.00 6.125 360 770 73.22 Total 666 $ 416,995,685.92 100.00 % (1) As of the cut-off date, the average current mortgage loan principal balance of the Mortgage Loans was approximately $626,119.65. FICO Credit Scores(1) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 660-679 28 $ 14,777,202.93 3.54 % 527,757.25 6.013 360 668 68.09 680-699 32 17,529,273.00 4.20 547,789.78 5.999 360 690 70.98 700-719 88 55,974,080.06 13.42 636,069.09 6.002 359 710 71.38 720 and Above 518 328,715,129.93 78.83 634,585.19 6.015 359 766 71.45 Total 666 $ 416,995,685.92 100.00 % (1) As of the cut-off date, the weighted average FICO Credit Score of the mortgagors related to the Mortgage Loans was approximately 752. 2 Original Loan-to-Value Ratios(1)(2) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 or Less 48 $ 30,078,000.49 7.21 % 626,625.01 6.033 359 752 37.35 50.01 to 55.00 21 13,402,009.25 3.21 638,190.92 6.026 360 768 52.72 55.01 to 60.00 37 23,595,250.34 5.66 637,709.47 6.035 358 758 57.65 60.01 to 65.00 41 25,888,615.81 6.21 631,429.65 6.022 360 745 62.83 65.01 to 70.00 85 55,293,496.98 13.26 650,511.73 6.039 359 740 67.84 70.01 to 75.00 65 39,630,380.03 9.50 609,698.15 5.990 360 757 72.95 75.01 to 80.00 356 222,618,071.93 53.39 625,331.66 5.999 360 754 79.47 80.01 to 85.00 3 1,404,875.64 0.34 468,291.88 6.387 359 715 83.69 85.01 to 90.00 6 3,095,444.96 0.74 515,907.49 6.027 359 731 89.24 90.01 to 95.00 4 1,989,540.49 0.48 497,385.12 6.168 360 712 94.24 Total 666 $ 416,995,685.92 100.00 % (1) As of the cut-off date, the weighted average original Loan-to-Value Ratio of the Mortgage Loans was approximately 71.30%. (2) Does not take into account any secondary financing on the Mortgage Loans that may exist at the time of origination. 3 Original Combined Loan-to-Value Ratios(1)(2) Range of Original Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 or Less 45 $ 28,608,476.74 6.86 % 635,743.93 6.029 359 752 36.91 50.01 to 55.00 20 12,460,009.25 2.99 623,000.46 6.019 360 767 52.89 55.01 to 60.00 36 22,669,274.09 5.44 629,702.06 6.026 358 757 57.51 60.01 to 65.00 40 25,289,615.81 6.06 632,240.40 6.020 360 747 62.02 65.01 to 70.00 76 50,352,033.98 12.07 662,526.76 6.039 359 742 67.67 70.01 to 75.00 58 35,719,730.74 8.57 615,857.43 5.999 360 756 72.25 75.01 to 80.00 235 152,255,015.11 36.51 647,893.68 5.995 360 757 78.97 80.01 to 85.00 22 13,620,365.60 3.27 619,107.53 6.046 360 738 78.37 85.01 to 90.00 75 45,483,547.22 10.91 606,447.30 6.015 360 752 79.78 90.01 to 95.00 35 17,792,035.76 4.27 508,343.88 6.040 360 741 79.68 95.01 to 100.00 24 12,745,581.62 3.06 531,065.90 5.990 360 741 79.83 Total 666 $ 416,995,685.92 100.00 % (1) As of the cut-off date, the weighted average original Combined Loan-to-Value Ratio of the Mortgage Loans was approximately 74.02%. (2) Takes into account any secondary financing on the Mortgage Loans that may exist at the time of origination. 4 Geographic Distribution of Mortgaged Properties(1) State Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) California 298 $ 184,860,433.12 44.33 % 620,337.02 6.003 359 752 69.43 Florida 22 13,140,970.01 3.15 597,316.82 6.003 360 739 73.81 Maryland 24 14,229,949.05 3.41 592,914.54 6.000 360 737 75.18 Massachusetts 15 9,677,708.04 2.32 645,180.54 5.910 360 750 73.71 Minnesota 17 11,015,635.00 2.64 647,978.53 6.021 360 752 72.70 New Jersey 16 12,538,578.39 3.01 783,661.15 6.058 360 758 71.38 New York 17 9,821,334.20 2.36 577,725.54 6.063 360 756 70.22 Texas 24 15,106,585.80 3.62 629,441.08 6.052 360 763 72.33 Virginia 40 22,638,353.17 5.43 565,958.83 5.961 360 760 73.36 Washington 25 14,179,098.06 3.40 567,163.92 6.009 360 755 72.05 Other (less than 2%) 168 109,787,041.08 26.33 653,494.29 6.034 359 752 72.70 Total 666 $ 416,995,685.92 100.00 % (1) The Other row in the preceding table includes 29 other states and the District of Columbia with under 2% concentrations individually.As of the cut-off date, no more than approximately 1.023% of the Mortgage Loans were secured by mortgaged properties located in any one postal zip code area. Loan Purpose Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Refinance (Cash-Out) 160 $ 99,164,495.75 23.78 % 619,778.10 6.032 359 743 64.65 Purchase 360 226,272,910.02 54.26 628,535.86 6.002 360 757 75.11 Refinance (Rate/Term) 146 91,558,280.15 21.96 627,111.51 6.017 359 751 69.08 Total 666 $ 416,995,685.92 100.00 % 5 Types of Mortgaged Properties Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 2 to 4 Family Residence 3 $ 2,173,000.00 0.52 % 724,333.33 5.938 360 781 76.97 Cooperative 1 497,000.00 0.12 497,000.00 6.000 360 755 71.00 Low-Rise Condominium 29 18,244,714.83 4.38 629,128.10 5.953 360 767 77.57 Planned Unit Development 200 123,938,115.09 29.72 619,690.58 6.005 359 752 72.69 Single Family Residence 433 272,142,856.00 65.26 628,505.44 6.020 359 751 70.20 Total 666 $ 416,995,685.92 100.00 % Occupancy Types(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Primary Residence 644 $ 401,741,927.97 96.34 % 623,822.87 6.011 359 752 71.37 Secondary Residence 22 15,253,757.95 3.66 693,352.63 6.043 360 765 69.27 Total 666 $ 416,995,685.92 100.00 % (1) Based upon representations of the related borrowers at the time of origination. 6 Remaining Terms to Maturity(1) Remaining Term to Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 360 526 $ 327,708,587.00 78.59 % 623,020.13 6.016 754 72.23 359 84 54,189,928.40 13.00 645,118.20 5.980 747 68.06 358 31 19,517,667.30 4.68 629,602.17 6.026 739 69.34 357 13 7,491,692.02 1.80 576,284.00 5.999 745 64.33 356 9 6,469,941.48 1.55 718,882.39 6.062 756 66.77 354 1 444,359.76 0.11 444,359.76 6.125 702 68.77 300 1 650,000.00 0.16 650,000.00 5.875 795 59.91 298 1 523,509.96 0.13 523,509.96 6.125 729 67.31 Total 666 $ 416,995,685.92 100.00 % (1) As of the cut-off date, the weighted average remaining term to maturity of the Mortgage Loans was approximately 359 months. 7 Interest-Only Periods at Origination Interest-Only Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Current Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 483 $ 301,313,917.93 72.26 % 623,838.34 6.016 359 752 70.68 120 183 115,681,767.99 27.74 632,140.81 6.002 359 752 72.91 Total 666 $ 416,995,685.92 100.00 % 8 Prepayment Charge Periods at Origination Prepayment Charge Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Current Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 655 $ 409,904,648.71 98.30 % 625,808.62 6.011 359 752 71.34 12 1 500,000.00 0.12 500,000.00 6.250 360 770 27.10 36 1 578,900.00 0.14 578,900.00 6.000 360 702 70.00 60 9 6,012,137.21 1.44 668,015.25 6.066 359 730 72.10 Total 666 $ 416,995,685.92 100.00 % 9
